           Case 1:20-cv-01355-JLT Document 17 Filed 08/11/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   VIRGINIA ROSE MORENO,            )                 Case No.: 1:20-cv-1355 JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING THE COMMISSIONER’S
                                      )                 REQUEST FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                 (Doc. 16)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On August 10, 2021, the parties stipulated for the Commissioner to have an extension of thirty
18   days to file a response to Plaintiff’s opening brief. (Doc. 16.) The Scheduling Order allows for only
19   one extension of thirty days by the stipulation of the parties. (Doc. 6 at 3.) Beyond the single extension
20   by stipulation, “requests to modify [the scheduling] order must be made by written motion and will be
21   granted only for good cause.” (Id.)
22          Counsel for the Commissioner anticipates difficulty meeting the current filing deadline, because
23   counsel “has 15 briefs due in district court cases over the next 30 days, as well as non-briefing work.
24   (Doc. 16 at 1.) Further, Plaintiff’s counsel has indicated he does not oppose the requested extension,
25   and it does not appear Plaintiff would suffer any prejudice as a result. Accordingly, the Court
26   ORDERS:
27          1.      The request for an extension of time (Doc. 16) is GRANTED;
28          2.      The Commissioner SHALL file a response to Plaintiff’s opening brief no later than

                                                         1
         Case 1:20-cv-01355-JLT Document 17 Filed 08/11/21 Page 2 of 2



1               September 22, 2021; and

2         3.    The parties are reminded that any additional requests for an extension of time shall be

3               made by written motion, and supported by good cause.

4
5    IT IS SO ORDERED.

6      Dated:   August 11, 2021                            _ /s/ Jennifer L. Thurston
7                                             CHIEF UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
